Title: John Adams to Abigail Adams, 19 April 1789
From: Adams, John
To: Adams, Abigail


        
          Havilands at Rye. April 19. 1789
          My dear
        
        I have been so diligent on the Road and so much interrupted by Company at the Taverns that this is the first time I have been able to get an opportunity to write to you. We arrived at this house last night (Saturday) Shall rest here to day and go into N. York tomorrow.— at Hartford, the Manufacturers presented me with a Piece of Broadcloth, for a Suit of Cloaths. at N. Haven the Corporation presented me with the Freedom of their City.— at both these Towns the Gentlemen came out to meet us, and went out with us.— at Horseneck, we were met by Major Pintard, & Captain Mandeville with a Party of Horse from the State of New York, and there is to be much Parade on Monday.— Before this I presume, the Printers in Boston, have inserted in their Gazettes, the Debates of the House of Representatives, which are conducted with open Galleries.
        This Measure, by making the Debates public will establish the national Government, or break the Confederation. I can conceive of no medium between these Extremes.— By the Specimens that I have seen, they go on with great Spirit, in preparing the Impost, which is a favourable omen.— My Love to the Children and Duty to my Mother, &c.
        John Adams.
      